PETERS, Judge
(concurring).
I agree the judgment of the lower court dismissing Walter J. Guidry’s demands against Berna D. Como and her insurer should be affirmed because defendant Ber-na D. Como was not negligent.
*582The evidence shows defendant did not realize a funeral procession was passing through the intersection. When defendant arrived at the intersection the light was red for Jackson Street traffic so defendant stopped. She remained stopped until the light turned green in her favor, a period of some five to ten seconds, and she testified she did not observe any cars on Enterprise Boulevard during that time. When the light changed she had no knowledge that a funeral procession was going through the intersection. It is well-settled that a motorist with a green light has the right to assume that other motorists will stop in obedience to the red light facing them. Guidry v. Messina (La.App. 4th Cir., 1974), 294 So.2d 559; Deshotel v. Southern Farm Bureau Casualty Insurance Co. (La.App. 3rd Cir., 1969), 224 So.2d 191. Defendant therefore was not negligent in assuming she could safely drive into the intersection.
For the reasons assigned, I respectfully concur.